Citation Nr: 1441393	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-20 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for compound fracture of the left femur status-post left total knee replacement, rated as 30 percent disabling from September 1, 2008, and as 40 percent disabling from January 16, 2013.  

2.  Entitlement to an increased rating in excess of 10 percent for right knee disability.  

3.  Entitlement to a higher initial rating in excess of 10 percent for left hip disability.  

4.  Entitlement to an increased rating in excess of 10 percent for right hip disability.  

5.  Entitlement to a higher initial rating in excess of 10 percent for left ankle disability.  

6.  Entitlement to a higher initial rating in excess of 10 percent for right ankle disability.  

7.  Entitlement to an increased rating in excess of 10 percent for lumbar spine disability.  

8.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


REMAND

The Veteran served on active duty from June 1968 to January 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 and June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

By the February 2008 decision, a total rating was assigned for compound fracture of the left femur status-post left total knee replacement (hereinafter left knee disability) effective July 2, 2007, and a 30 percent rating was assigned effective October 1, 2007.  A May 2010 rating decision extended the total rating through August 2008, assigned a 40 percent disability rating, effective September 1, 2008, and assigned a 30 percent rating, effective September 10, 2009.  A February 2013 rating decision decreased the rating to 30 percent, effective September 1, 2008, and a second rating decision that month granted a higher rating of 40 percent effective January 16, 2013.  Therefore, the ratings currently assigned for the left knee disability during the claim period are as follows:  a total rating, from July 2, 2007, through August 31, 2008, a 30 percent disability rating from September 1, 2008, through January 15, 2013, and a 40 percent rating beginning January 16, 2013.  

The June 2010 rating decision granted service connection for a left hip disability, with a 10 percent rating assigned, service connection for a left ankle disability, with a noncompensable rating assigned, and service connection for a right ankle disability, with a noncompensable rating assigned.  Each rating was assigned effective July 10, 2009.  The decision also denied entitlement to an increased rating in excess of 10 percent for right knee, right hip, and lumbar spine disabilities, denied service connection for left elbow disability, and denied entitlement to TDIU.  

A February 2013 rating decision adjusted the effective date for assigned for the left hip, left ankle, and right ankle ratings to August 14, 2009, and found an increased rating of 10 percent warranted for the left and right ankle disabilities.  

In an August 2010 report of contact, it was noted that the Veteran clarified that he wanted a hearing before a Decision Review Officer (DRO) at the RO rather than a hearing before the Board.  He and his spouse provided testimony during a DRO hearing at the RO in March 2011.  A transcript is of record.  

The claim was remanded in November 2013 for additional development.  The Board requested that a VA examination be provided to assess the current severity of the left and right knee, left and right ankle, left and right hip, and lumbar spine disabilities and that specific findings be provided based in part on the impact that flare-ups of related symptoms had on functioning.  Unfortunately, the March 2014 VA examination and opinion obtained pursuant to the Board's remand is inadequate.  

The VA examiner, a certified physician's assistant, stated that it was not possible to determine without resorting to mere speculation whether pain, weakness, fatigability, or incoordination could significantly limit functional ability of any of the joints in question, either during flare-ups or when the joint is used repeatedly over time, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The examiner further stated that it was not possible to estimate the loss of range of motion due to pain and/or functional loss during flare-ups or repetitive use for the same reason.  Unfortunately, this information is important to adequately evaluate the Veteran's claim and must be obtained if possible.  Given the complexity of this case, the Board will remand for another examination.

The Veteran provided statements from two private physicians, Dr. E.S.C. and Dr. S.W., who have provided treatment for the Veteran.  It appears that there may be outstanding records from each provider.  Therefore, upon remand, the Board requests that all treatment records from each provider be obtained.  

Finally, records of ongoing VA treatment must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those created since February 2014, the last treatment notes of record, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment, including with Dr. E.S.C. and Dr. S.W., as referenced in Veteran's April 2014 letter.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.  If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Once the above-requested development is completed, provide the Veteran with a VA examination with a qualified physician to determine the current severity of his left knee, right knee, left hip, right hip, left ankle, right ankle, and lumbar spine disabilities and whether the combination of those and his other service-connected disabilities renders him unable to obtain and maintain gainful employment.  The examiner should review the claims folder, a copy of this remand, and the evidence in Virtual VA.  All indicated testing should be conducted.

The examiner should report the range of motion of the knees, hips, and ankles as well as the lumbar spine, in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with any joint disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  The examiner must inquire as to periods of flare-up and note the frequency and duration of any such flare-ups for each joint affected by flare-ups.  

The examiner must equate all functional losses due to factors such as pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  (This requires a certain degree of conjecture on the examiner's part, but is required for rating these disabilities.)

The examiner should report all neurologic impairment resulting from the service-connected back disability and indicate which nerve is involved or seemingly involved.  The examiner should also opine as to the severity of that impairment, in terms of mild, moderate, or severe.  If there is neurologic impairment of the lower extremities that is not related to the service-connected disability, the examiner should so report.  

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, alone or in combination, render him unable to secure or follow a substantially gainful occupation for which his education and experience would otherwise qualify him.  

The examiner should set forth all examination findings, along with a complete rationale for any opinions and conclusions expressed.  (The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.)

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and explanations requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

